     Case 3:16-cv-00400-MEM Document 210 Filed 10/15/20 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT WILLIAM MAWSON, SR., :

                Plaintiff           :     CIVIL ACTION NO. 3:16-400

     v.                             :           (MANNION, D.J.)

PITTSTON CITY POLICE                :
DEPARTMENT, et at.,
                                    :
                Defendants

                               ORDER
    For the reasons set forth in the court’s memorandum issued this same

day, IT IS HEREBY ORDERED THAT:

    (1) The Report, (Doc. 191), is ADOPTED in part and NOT
          ADOPTED in part;
    (2) Mawson’s objections to the Report, (Doc. 193), are

          OVERRULED;
    (3) Defendants’ objections to the Report, (Doc. 195), are
          OVERRULED in part;
    (4) Defendants’ motion for summary judgment, (Doc. 157), is
          GRANTED in part and DENIED in part;
    (5) The motion for summary judgment is GRANTED in favor of

          Defendants and against Mawson on (1) the Fourth
          Amendment claims against Officer DeSimone and Chief
             Case 3:16-cv-00400-MEM Document 210 Filed 10/15/20 Page 2 of 2




               Powers based upon the February Stop; (2) the Fourth
               Amendment       claims     against     Officers   DeSimone      and

               Fernandes based upon the impoundment of the truck; (3) the
               First   Amendment        retaliation   claims     against   Officers
               DeSimone and Fernandes and Chief Powers based upon the

               February Stop and traffic citations; (4) the First Amendment
               retaliation claims against Officers DeSimone and Fernandes
               and Chief Powers based upon the impoundment of the truck;

               (5) the Fourth Amendment claims against Officers Fernandes
               and Shumosic and Chief Powers based on the June Stop; and
               (6) the First Amendment retaliation claims based upon June

               Stop resulting traffic citations;
        (6) The motion for summary judgment is DENIED with respect to
               the Fourth Amendment claim against Officer Fernandes
               based upon the February Stop, and this claim shall
               PROCEED to trial.
        (7) By separate order the court will set a date for trial.



                                                   s/ Malachy E. Mannion
                                                   MALACHY E. MANNION
                                                   United States District Judge
DATE: October 15, 2020
16-0400-03




                                             -2-
